Judgment dismissing the complaint reversed on the law and the facts and a new trial granted, costs to abide the event. The *736delay in bringing the action for specific performance was with the approval and acquiescence of the defendants. Their frequent successful attempts, after the commencement of this action, to delay the trial thereof until a final determination of the fraud action, are entirely consistent with plaintiff’s claim that the delay in bringing the action for specific performance was at the suggestion of the defendants and was not unreasonable, and the finding of the trial court on the question of laches is against the weight of evidence. Inconsistent findings are reversed. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur. Settle order on notice.